Orders of disposition, Family Court, Bronx County (Ruth Zuckerman, J.), entered on or about June 23, 1999, placing the subject children with the Commissioner of Social Services for 12 months upon a finding of derivative abuse, unanimously affirmed, without costs.
The record supports the finding that respondent was a “person legally responsible” for the child whose abuse is the basis for the instant derivative child protective proceeding (Family Ct Act § 1012 [a], [g]; see Matter of Yolanda D., 88 NY2d 790, 796). While the record is silent as to how often the child visited respondent’s home, it does show that respondent was related to the child, who, at the time of the abuse, was staying with respondent overnight so that respondent could braid her hair, and otherwise permits an inference of substantial familiarity between the child and respondent and respondent’s own children (see Matter of Nathaniel TT., 265 AD2d 611, 613, lv denied 94 NY2d 757; Matter of Marta B., 233 AD2d 667, 668). The nature and severity of the direct abuse — a bathtub scalding resulting in death — clearly warrant a finding of derivative abuse of respondent’s own children, even absent evidence of direct abuse of the latter (Family Ct Act § 1046 [a] [i]; Matter of Anthony S., 280 AD2d 302, 303). Concur — Saxe, J.P., Buckley, Rosenberger, Lerner and Gonzalez, JJ.